Citation Nr: 1524757	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for Horner's syndrome of the right eye ("right eye disability").  

2.  Entitlement to a disability rating greater than 50 percent prior to July 20, 2012, for an acquired psychiatric disorder, to include major depressive disorder and paranoid schizophrenia ("acquired psychiatric disorder").  

3.  Entitlement to an effective date earlier than June 16, 2011, for the grant of service connection for an acquired psychiatric disorder.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2012 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran requested a hearing before a Veterans Law Judge at his local VA office regarding his claim for an increased rating for a right eye disability; in January 2014, he withdrew his hearing request.  See 38 C.F.R. § 20.704 (2014).

The Veteran's claim of service connection for an acquired psychiatric disorder was characterized initially as two separate issues.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  As such, the Board finds that the Veteran's psychiatric conditions and symptoms are characterized more appropriately as stated on the title page of this decision.

The Board also has included the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In an April 2015 correspondence, after the RO had reviewed the merits of the case and issued a Supplemental Statement of the Case, the Veteran and his representative submitted additional evidence consisting of a private medical opinion, a Social Security Earnings Statement and written argument in support of his claim.  This evidence and argument was not reviewed initially by the RO.  Because the Veteran's appeal was filed after February 2, 2013, initial RO review of the new evidence and argument is not required. 38 U.S.C.A. § 7105(e) (West 2014).  Therefore, the Board may proceed with review of this matter.


FINDINGS OF FACT

1.  The Veteran has requested that his appeal for an initial compensable rating for a right eye disability be withdrawn.

2.  Prior to June 20, 2012, the evidence shows that the Veteran's acquired psychiatric disorder was manifested by less than occupational and social impairment with deficiencies in most areas.

3.  In a June 1980 rating decision, the RO denied service connection for an acquired psychiatric disability; although the Veteran initiated an appeal by filing an NOD, followed by the issuance of an SOC, he did not perfect an appeal as to that decision by filing a timely substantive appeal. 

4.  Prior to June 16, 2011, there was no pending claim pursuant to which service connection for an acquired psychiatric disorder could have been granted.

5.  The evidence shows that the Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial compensable rating for a right eye disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial rating greater than 50 percent prior to July 20, 2012, for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2014).

3.  The criteria for an effective date earlier than June 16, 2011, for a grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has withdrawn the issue of entitlement to an initial compensable rating for a right eye disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review the issue, and this claim is dismissed. 

With respect to the remaining claims currently on appeal, the Board notes that VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran's claims for an increased rating for an acquired psychiatric disorder and earlier effective date for an acquired psychiatric disorder arise from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required under the VCAA, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records also have been obtained.  The Veteran was provided a VA medical examination in April 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The Veteran's acquired psychiatric disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.   As relevant to this claim, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

A Physician's Questionnaire dated in June 2011 by Dr. B, a private physician, indicates that he had treated the Veteran for the past 10 years.  A diagnosis of major depressive disorder, recurrent episodic and chronic was provided. 

The Veteran submitted lay statements in support of his claim.  A letter dated in November 2011 from K.H., the Veteran's brother, reflected that he noted a change in the Veteran when he returned from active duty service.  The Veteran wanted to be alone.  The Veteran's aunt, S.G., submitted a letter stating that the Veteran was distant after separation from service.  

The Veteran was afforded a VA mental disorders examination in April 2012.  The Veteran was diagnosed with major depressive disorder, recurrent and moderate.  He was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He noted that he was married for more than 40 years.  He suffered from depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and had suicidal ideations.  He was capable of managing his own finances.  

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 50 percent prior to July 20, 2012, for the Veteran's service-connected acquired psychiatric disorder.  For the period prior to June 20, 2012, the Veteran is rated at 50 percent.  The next higher rating under the General Rating Formula is 70 percent.  There is no evidence or medical opinion that the Veteran's acquired psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas.  Nor is there evidence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence).  Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is warranted.  As to suicidal tendencies, the Veteran stated that he had suicidal ideations, without providing any specifics.  Further, there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.  Nor does the Veteran show any inability to establish and maintain effective relationships.  Though the Veteran's family members note that he has become isolated, he has been married for over 40 years.  While he prefers to be alone, he is not unable to establish or maintain effective relationships.  In summary, the Board finds that the criteria for a disability rating greater than 50 percent prior to July 20, 2012, for an acquired psychiatric disability have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected acquired psychiatric disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD and there are no symptoms of similar severity, duration, or frequency experienced by the Veteran that are not included in the rating criteria.  This is especially true because the 50 percent rating currently assigned for the Veteran's PTSD effective prior to July 20, 2012, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Claim

Generally, the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran originally filed a claim for service connection for an acquired psychiatric disorder in September 1974.  The RO denied the claim in a March 1975 rating decision.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO the following month.  The Veteran did not enter a notice of disagreement within one year from the date that the RO mailed notice of the rating decision.  38 C.F.R. § 3.156(b).  Accordingly, the March 1975 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103. 

The Veteran submitted a request to reopen the claim of service connection for an acquired psychiatric disorder in April 1980.  The Veteran's claims file was reviewed, to include service treatment records which had been associated with the file in September 1975.  Specifically, a July 1971 service medical record which reflected a notation of chronic depression was included in the claims file.  The RO denied the claim in an April 1980 rating decision which associated the claim for service connection for an acquired psychiatric disorder with a claim for non-service pension benefits.  The Veteran was informed of that decision and filed an NOD in June 1980.  That same month, the RO issued a statement of the case.  The Veteran did not perfect his appeal by filing a VA Form 9 or statement in lieu thereof within 60 days of the issuance of the SOC or during the one-year appeal period following the issuance of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202 (2014).  Therefore, the June 1980 rating decision is final as to the denial of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In addition, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1) except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than June 16, 2011, for the grant of service connection for an acquired psychiatric disorder.  In this case, the earliest date for an acquired psychiatric disorder is June 16, 2011, the date of receipt of the new claim for entitlement to service connection an acquired psychiatric disorder.  Thus, the already assigned date of June 16, 2011, for the grant of service connection for acquired psychiatric disorder, is the earliest possible effective date.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id. Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

The Veteran's service-connected disabilities, prior to July 20, 2012, were a right eye disability (rated zero percent) and major depressive disorder (rated as 50 percent).  The combined disability rating was 50 percent.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

Nonetheless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Although the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to the Director, Compensation Service, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.  

The Veteran and his representative contend that the Veteran was unable to secure a substantially gainful occupation prior to July 20, 2012, when the Veteran was granted a 100 percent disability rating for his service-connected acquired psychiatric disorder.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452 (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor). 

The analysis now turns to "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The VA mental health examination dated in April 2012 reflects that the Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He could manage his own financial affairs. 

In a letter from F.H, the Veteran's wife, dated December 2014, she states that the Veteran has never been able to keep a steady job.  She notes that he is depressed, down on himself and withdrawn. 

The private medical note dated in April 2015 by Dr. C., reflected that the examiner reviewed the Veteran's Social Security Earnings Statement which indicated that the Veteran "did not work at all during the 1980's, worked sporadically during the 1990's and stop[ped] working entirely in 2002."  The examiner noted that due to the Veteran's acquired psychiatric disorder, the Veteran could not maintain employment.  In addition, the examiner noted that the Veteran left the workforce due to a back injury in 2002.  

It was noted that the Veteran was able to articulate his history and spoke to the examiner regarding his capacity to work.  The Veteran noted that he had a great deal of difficulty maintaining gainful employment.  He had worked for his father, discussed his back injury and noted that that was the "final straw" in his occupational life.  He stated that it was hard to function due to the constant torment of hallucinations, delusions and despair, with the added injury to his back.  

The Board finds that the preponderance of the evidence is against granting a claim of TDIU.  The evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although the Social Security Earnings statement show periods of unemployment, the medical and lay evidence of record does not show that the Veteran's service-connected disabilities, to include an acquired psychiatric disorder and right eye disability, rendered him unable to perform regular employment.  The Social Security Earnings record does not support a finding that the Veteran is unemployable by reason of his presently service-connected disabilities.  

The Board is sympathetic to the Veteran's contention that his service-connected disabilities have an impact on his ability to secure or follow a substantially gainful occupation.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to award a TDIU.  The question in a claim for a TDIU rating is whether the Veteran is rendered incapable of engaging in employment consistent with his education and experience, due to his service-connected disabilities.  In this case, the medical evidence of record reflects that the Veteran's service-connected disabilities alone do not preclude him from engaging in gainful employment.  Accordingly, remand for referral to VA's Director, Compensation Service, is not warranted and entitlement to a TDIU on an extraschedular basis is denied.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. The Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his acquired psychiatric symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are adequate to evaluate the Veteran's disabilities, to include a right eye disability and hemorrhoid disorder, and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to an initial compensable rating for a right eye disability is dismissed.  

Entitlement to a disability rating greater than 50 percent prior to July 20, 2012, for an acquired psychiatric disorder is denied.

Entitlement to an effective date earlier than June 16, 2011, for the grant of service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


